Citation Nr: 0900313	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-24 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected bipolar disorder, prior to 
November 1, 2004.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected bipolar disorder, on or after 
November 1, 2004.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for a total right knee 
replacement.

5.  Entitlement to service connection for status post partial 
left knee replacement.  

6.  Entitlement to service connection for diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1978 
and from August 1979 to March 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted entitlement to service 
connection for bipolar disorder and assigned a 50 percent 
rating effective February 23, 2004, but denied the rest of 
the claims on appeal.  In an August 2005 rating decision, the 
veteran was granted a 70 percent rating for his service-
connected bipolar disorder effective November 1, 2004.  
However, on a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 70 percent rating is not a 
full grant of the benefits sought on appeal, and since the 
veteran did not withdraw his claim for entitlement to a 
higher initial rating, the claim for a higher rating for 
bipolar disorder remains before the Board for appellate 
review.

In a January 2008 letter, the veteran was notified of his 
travel board hearing scheduled for March 2008 at the Chicago 
RO.  However, the veteran failed to appear for that hearing.  
Pursuant to 38 C.F.R. § 20.704(d), if an appellant fails to 
appear for a hearing, a motion for a new hearing date 
following a failure to appear for the scheduled hearing must 
be in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant 
failed to appear for the hearing and why a timely request for 
a new hearing date could not have been submitted.  In this 
case, the veteran did not file a request for a new hearing.  
As such, the request for the hearing is deemed withdrawn.  38 
C.F.R. 
§ 20.704(d).

The issue of entitlement to service connection for diabetes 
mellitus Type II is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to November 1, 2004, bipolar disorder was not shown 
to be productive of occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking, or mood. 

3.  On or after November 1, 2004, bipolar disorder was not 
shown to be productive of total occupational and social 
impairment. 

4.  GERD has not been shown to be causally or etiologically 
related to the veteran's military service.

5.  A total right knee replacement was not manifested during 
service, or right knee arthritis manifested within one year 
thereafter, and therefore, a chronic right knee disorder has 
not been shown to be causally or etiologically related to 
military service, and right knee arthritis may not be 
presumed to be causally or etiologically related to military 
service.

6.  Status post partial left knee replacement was not 
manifested during service, or left knee arthritis manifested 
within one year thereafter, and therefore, a chronic left 
knee disorder has not been shown to be causally or 
etiologically related to military service, and left knee 
arthritis may not be presumed to be causally or etiologically 
related to military service.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for bipolar disorder prior to November 1, 2004, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9432 (2008).  

2.  The criteria for a disability evaluation in excess of 70 
percent for bipolar disorder on or after November 1, 2004, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9432 (2008).  

3.  GERD was not incurred in active service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

4.  A total right knee replacement was not incurred in active 
service, and right knee arthritis may not be presumed to have 
had its onset in active service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2008).

5.  Status post partial left knee replacement was not 
incurred in active service, and left knee arthritis may not 
be presumed to have had its onset in active service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Regarding the claims for service connection on appeal, the 
Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the veteran in April 2004.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ.  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied for the 
right and left knee and GERD, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

Regarding the increased rating claim for service-connected 
bipolar disorder, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for bipolar disorder.  In this regard, once 
service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the veteran in April 
2004 before service connection was granted in September 2004 
was legally sufficient, VA's duty to notify in this case has 
been satisfied.  

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim for his left knee.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed for the aforementioned claim 
because there is no evidence of an in-service left knee 
injury or disease besides the veteran's own statements.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
In this regard, although the veteran complained once that his 
left knee gave way occasionally on a March 1981 report of 
medical history, his service treatment records were absent 
for any findings of a left knee disorder.  Additionally, an 
examination is not needed because not only were there no left 
knee findings in-service, but also the first post-service 
medical findings related to a left knee disorder were years 
after service.  Further, no competent evidence has been 
submitted to indicate that a current left knee disability is 
associated with an established event, injury, or disease in 
service or that left knee arthritis manifested during a one-
year presumptive period for that disease following service.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
for the left knee in this case.  38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in July 2004 for his GERD and right knee claims 
and in July and December 2004 for his bipolar disorder.  The 
Board acknowledges the veteran's representative's October 
2008 contention that the December 2004 VA examination was 
inadequate.  However, the Board finds that the findings in 
the examination report are sufficiently detailed with 
recorded history, impact on employment and daily life, and 
clinical findings, to include the veteran's GAF score.  
Additionally, it is not shown that the examination was in 
some way incorrectly prepared or that the VA examiner failed 
to address the clinical significance of the veteran's bipolar 
disorder.  Further, the VA examination report addresses the 
rating criteria.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green 
v. Derwinski, 1 Vet. App. 121 (1991).  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



LAW AND ANALYSIS

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to 
rating mental disorders, including bipolar disorder, read as 
follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9432.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2008).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.
Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected bipolar disorder, prior to 
November 1, 2004.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a rating in excess of 50 percent 
for bipolar disorder prior to November 1, 2004.  The veteran 
has not been shown to have occupational and social 
impairment, with deficiencies in most areas.  Although a 
January 2004 VA treatment entry indicated that the veteran 
appeared disheveled and unshaven, was unemployed, and 
reported difficulty concentrating and that his memory was not 
the best, the evidence when considered as a whole does not 
more nearly approximate the criteria for a 70 percent rating.  
In this regard, the veteran described his mood as good most 
of the time and that he was going to school and he 
volunteered at a nursing home.  Further, his personal hygiene 
was noted to be good, mental status was oriented and alert, 
judgment was intact, speech was clear, thought content was 
normal, and his impulse control was good.  Additionally, in 
March 2004, the veteran was noted to have a GAF score of 69, 
which indicated that the veteran had some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but was generally functioning pretty well, and 
had some meaningful interpersonal relationships.  

During the July 2004 VA examination, the veteran stated that 
he had one or two friends and did things with them 
occasionally.  The veteran had a steady mood with occasional 
anger and anxiety, especially when his children were 
misbehaving.  There were no hallucinations, delusions, 
excessive worry, obsessive thoughts, compulsive behaviors, or 
homicidal or suicidal thoughts.  He was oriented to time, 
place, and person and was logical, coherent, not tangential 
or circumstantial, and his attention, concentration, 
judgment, and memory were intact.  Importantly, the examiner 
concluded that his bipolar disorder did not disable him from 
working and his GAF score was 60, which indicated moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  As such, prior to November 1, 2004, the 
veteran was not shown to have symptomatology commensurate 
with occupational and social impairment, with deficiencies in 
most areas.  As such, because the evidence does not more 
nearly approximate the criteria for a rating in excess of 50 
percent rating, entitlement to a higher rating prior to 
November 1, 2004, is denied.  38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9432.

2.  Entitlement to a disability rating in excess of 70 
percent for service-connected bipolar disorder, on or after 
November 1, 2004.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a rating in excess of 70 percent 
for bipolar disorder on or after November 1, 2004.  The 
veteran has not been shown to have total social impairment 
and symptoms commensurate with gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  Although the Board acknowledges the 
letters from the veteran's friends to include his wife and 
daughter dated in November 2004, including their reports that 
he will not shower for many days, has thoughts of killing 
himself, and that his relationship with his family was 
certainly impacted by his bipolar disorder, the Board finds 
it significant that the veteran has been married for 15 years 
and that he did interact with his children on his "good 
days."  Moreover, during the December 2004 VA examination, 
the veteran's hygiene was fair, impulse control was 
appropriate, speech was normal, affect was appropriate but 
constricted, thought content was rational and logical and 
thought process was sequential and goal directed, and memory 
and concentration were within normal limits, and judgment and 
insight were fair.  Further, the veteran was alert and 
oriented to person, place, and time and there were no 
perceptual distortions or psychotic symptomatology.  The 
veteran reported no suicidal or homicidal ideations.  
Importantly, the Board finds it significant that after 
reviewing the veteran's treatment records, the examiner 
determined that it was less likely than not that there were 
significant differences in his GAF in the last year to cause 
increased impairment in his social and industrial 
adaptability.  The examiner elaborated that although the 
veteran was not working in part because of his bipolar 
disorder, he was also not working due to non-service 
connected disabilities.  Moreover, the Board notes that the 
veteran is already being compensated for his unemployability, 
as he was awarded individual unemployability effective 
November 1, 2004.  Further, the veteran stated that his 
medication was working to some extent, he worked on his 
computer, watched television, had some friends, and has a 
relationship with his wife and children.  As such, the 
evidence when considered as a whole does not more nearly 
approximate the criteria for a 100 percent rating.  As such, 
the criteria for a rating in excess of 70 percent rating were 
not met on or after November 1, 20004, and entitlement to a 
100 percent rating is denied.  38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9432.  See also Hart, 21 Vet. App. 505.  

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, including arthritis, 
may also be established on a presumptive basis by showing 
that the disease manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for GERD.  
Although the veteran's service treatment records contained 
findings of gastroenteritis and viral gastroenteritis in the 
early 1980s, there were no diagnoses of GERD during his 
period of service.  In fact, a private treatment record from 
K.M.S. reflected that the veteran was not diagnosed with 
esophageal reflux disease until 1997, approximately 11 years 
after his separation from service.  With regard to the 
decade-long evidentiary gap in this case between active 
service and the earliest indications of GERD, the Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove a claim that GERD had its onset in 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  In this regard, the 
Board notes that the earliest post-service medical evidence 
dates in the early 1990s, yet the first diagnosis of GERD was 
not until a decade after service separation.  

Additionally, the veteran underwent a VA examination in July 
2004 in connection with his claim.  The veteran reported that 
his GERD began approximately ten years ago.  After reviewing 
the veteran's claims file, the examiner opined that it was 
not at least as likely as not that the gastroesophageal 
reflux disease is related to the gastroenteritis that he 
experienced in the military.  The examiner reasoned that the 
veteran had several episodes of viral gastroenteritis in the 
military, which is a flu like symptom and is not related to 
gastroesophageal reflux disease.  The Board affords this 
opinion great probative weight as the examiner supported his 
conclusions with evidence from the veteran's service 
treatment records and the onset date of the veteran's GERD is 
consistent with the post service medical evidence.  See 
generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In conclusion, although the veteran has been shown to have 
GERD, service connection is not warranted.  There is no in-
service documentation of GERD and there is no persuasive 
medical evidence indicating that GERD is related to his 
service.  Although the veteran might sincerely believe that 
his GERD is related to service, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As such, service connection for GERD must be denied.  
38 C.F.R. § 3.303.  

4.  Entitlement to service connection for a total right knee 
replacement.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a total 
right knee replacement (herein after right knee disability).  
The veteran's service treatment records reflected that in 
April 1980, he complained of a right knee problem with 
instability and locking.  However, x-rays showed a normal 
knee series.  Thereafter, the remainder of the service 
treatment records were absent for complaints, treatment, or 
findings related to the right knee.

In fact, the first post-service evidence of a right knee 
disorder was not until approximately 1994, approximately 
eight years after the veteran's separation from service.  A 
December 1994 private treatment record from Dr. A.B.R. 
indicated that the veteran had surgery for right knee 
chondromalacia with internal derangement.  Thereafter, he had 
several other surgeries on his right knee.  With regard to 
the evidentiary gap in this case between active service and 
the earliest indications of a right knee disorder, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove a claim that a right knee 
disorder had its onset in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

Moreover, the veteran underwent a VA examination in 
connection with this claim in July 2004.  After reviewing the 
veteran and his claims file, the examiner opined that it was 
less likely as not that the veteran's right knee disorder was 
related to his military service.  The examiner reasoned that 
there was no history of any injury in the military and the 
veteran had normal x-rays and a normal evaluation by an 
orthopedic surgeon in-service following his complaint of knee 
locking.  As such, there was no ongoing evidence of a chronic 
problem.  The Board affords this opinion great probative 
weight as it is supported by rationale and evidence from the 
service treatment records.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In conclusion, although the veteran has been shown to have a 
current right knee disability and a complaint of right knee 
locking during service, service connection is not warranted.  
There is no persuasive medical evidence indicating that a 
right knee disability is related to his service.  Although 
the veteran might sincerely believe that his right knee 
disability is related to service, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing any right knee arthritis 
manifested itself to a degree of 10 percent or more within 
one year from the date of his separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection 
for a right knee disability must be denied.  38 C.F.R. 
§ 3.303.  

5.  Entitlement to service connection for status post partial 
left knee replacement.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for status 
post partial left knee replacement (hereinafter left knee 
disability).  The veteran's service treatment records 
revealed that he reported that his left knee gave way 
occasionally but had no swelling on the March 1981 report of 
medical history.  However, there were no findings of any left 
knee disorder in the remainder of the service treatment 
records.  Importantly, a May 1983 examination administered 
shortly after his complaint that his left knee give way did 
not contain any finding of a left knee disorder and the 
December 1985 examination given close in time to his 
separation from service was also absent for left knee 
complaints.  
In fact, the first post-service evidence of left knee 
disorder was not until approximately 1992.  October 1992 
private treatment records from Dr. A.B.R. indicated that the 
veteran reported that his left knee gave way in the Navy but 
that his only left knee injury was when he was 14 or 15 years 
old when he had a left knee sprain.  He was diagnosed with 
left medial femoral condoyle chondromalacia with 
patellofemoral chondromalacia.  In August 1993, he had the 
first of a series of left knee surgeries.  

Although the veteran reported that his left knee gave way in 
the military, the Board finds it significant that the veteran 
only complained that his left knee gave way in March 1981 and 
did not report such in the remainder of his service treatment 
records.  Further, the Board affords great probative weight 
to the May 1983, January 1984, and December 1985 in-service 
examinations which were absent for any left knee problems.  
Moreover, the first post service medical record of a left 
knee disorder was not until 1992, approximately six years 
after the veteran's separation from service.  Of particular 
note is that in October 1992, the veteran indicated that 
episodes of locking had not increased in frequency until the 
last several months to years, which indicates that his left 
knee disorder to not begin until after service.  With regard 
to the evidentiary gap in this case between active service 
and the earliest indications of a left knee disorder, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove a claim that a left 
knee disorder had its onset in service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Additionally, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Moreover, the competent medical evidence of does not relate 
the veteran's left knee disorder to his military service.  
Although the veteran might sincerely believe that his left 
knee disability had its onset in service, he, as a layperson, 
is not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In sum, although the veteran reported left knee locking 
during service and now has a current left knee disability, 
there is no persuasive medical evidence indicating that a 
left knee disability is related to his service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing any left knee arthritis 
manifested itself to a degree of 10 percent or more within 
one year from the date of his separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  As such, service connection 
for a left knee disability must be denied.  38 C.F.R. 
§ 3.303.  


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected bipolar disorder, prior to 
November 1, 2004, is denied.

Entitlement to a disability rating in excess of 70 percent 
for service-connected bipolar disorder, on or after November 
1, 2004, is denied.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is denied.

Entitlement to service connection for a total right knee 
replacement is denied.

Entitlement to service connection for status post partial 
left knee replacement is denied.  


REMAND

6.  Entitlement to service connection for diabetes mellitus 
type II.

The Board notes that the veteran was also denied entitlement 
to service connection for diabetes mellitus type II in the 
September 2004 RO decision.  The record reflected that the 
veteran filed a notice of disagreement (NOD) with regard to 
that issue in November 2004.  When there has been an 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case (SOC).  See 38 C.F.R. § 19.26.  Thus, a remand for 
issuance of an SOC on the issue of entitlement to service 
connection for diabetes mellitus type II is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

An SOC, containing all applicable laws and 
regulations, on the issue of entitlement 
to service connection for diabetes 
mellitus type II must be issued.  
Manlincon, 12 Vet. App. 238.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to this issue is 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


